DETAILED ACTION
This is in response to the Amendment filed 8/9/2021 wherein claim 4 has been canceled and claims 1-3 and 5-8 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “length of the at least one separator is smaller than a distance between the primary wall and the interior skin” (Claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mecuson et al. (US 2015/0034412) in view of Hennig (US 2,420,135) and Bunel et al. (US 2008/0110176).
Regarding Independent Claim 1, Mecuson teaches (Figures 1-3) an internal structure (1) of a primary exhaust duct of a turbomachine (see title, abstract), said internal structure (1) comprising:
a primary wall (24) comprising a surface of revolution about a longitudinal axis (see abstract and Figure 1), allowing air to pass through orifices (see Figure 1) and forming an internal surface of the primary exhaust duct (see Paragraphs 0002 and 0022),
an interior skin (11) comprising a surface of revolution about the longitudinal axis (see Figures 2-3 and Paragraph 0022), arranged inside (see Figures 1 and 3) the primary wall (24),

at least one separator (22) which is attached (via 220, 221) to the interior skin (11) and which extends from (see Figures 1 and 3) the interior skin (11) towards the primary wall (24), the at least one separator (22) extending in a plane generally parallel to the longitudinal axis (see Figures 1 and 3), between the upstream flange (12) and the downstream flange (13), and the at least one separator (22) being unattached to (see Figures 1 and 3) the primary wall (24).
Mecuson does not teach wherein the at least one separator comprises a base which is attached to the interior skin, and at least one tongue which is secured to the base, wherein the at least one separator is made of a flexible material so as to allow articulation at a joint between the base and the at least one tongue.
Hennig teaches (Figures 1-3) two concentric ducts (1, 16) including at least one separator (27) that extends between the two ducts (see Figure 3), wherein the separator (27) that is attached to the inner duct (via 29) and includes a tongue (shown schematically at 27; see Figure 3) extending between the inner duct (16) and the outer duct (1), wherein the at least one separator (30) is made of a flexible material (Column 3, line 50). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the at least one separator being attached to the inner duct and includes a tongue extending between the inner duct and the outer duct, the at least one separator is made of a flexible material, as taught by Hennig, in order to keep the centers of the two members in substantially fixed position relative to each other during expansion (see Column 1, lines 21-37 of Hennig).
Mecuson in view of Hennig does not teach that the separator includes a base that is secured to the tongue, wherein articulation is allowed at a joint between the base and the at least one tongue.
Bunel teaches (Figures 1-6b) two concentric ducts (16, 26) of an aircraft engine (abstract), wherein a separator (30) extends between the two ducts (see Figures 1-2b), wherein the separator (30) comprises a base (33) which is attached to (Paragraph 0042) the inner duct (26), and at least one tongue (35) which is secured to the base (33) and which extends between the inner duct (26) and the outer duct (16; see Figures 1-2b), wherein the at least one separator (30) is made of a flexible material so as to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mecuson in view of Hennig to have the separator include a base that is secured to the tongue, wherein articulation is allowed at a joint between the base and the at least one tongue, as taught by Bunel, in order to mount the fastening tab on the inner liner (Paragraph 0042 of Bunel) and retain the centering of the liner on the same longitudinal axis whatever the level of thermal stress applied to it (Paragraph 0044 of Bunel).
It is further noted that a simple substitution of one known element (in this case, two pieces joined together by a flexible U-shaped metal bar 29 as taught by Hennig) for another (in this case, two pieces joined together by a fastening tab 33 as taught by Bunel) to obtain predictable results (in this case, connecting two pieces together) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 3, Mecuson in view of Hennig and Bunel teaches the invention as claimed and as discussed above. Mecuson in view of Hennig and Bunel does not teach, as discussed so far, wherein a free end of the at least one separator is in contact against the primary wall.
Hennig teaches (Figures 1-3) wherein a free end (the end of 27 not connected to 29; see Figure 3) of the at least one separator (27) is in contact against (see Figure 3) the outer wall (1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mecuson in view of Hennig and Bunel to have the free end of the at least one separator be in contact against the primary wall, as taught by Hennig, for the same reasons discussed above in claim 1.
Regarding Claim 5, Mecuson in view of Hennig and Bunel teaches the invention as claimed and as discussed above. Mecuson in view of Hennig and Bunel does not teach, as discussed so far, wherein a free end of each tongue has a curvature.
Bunel teaches (Figures 1-6b) wherein an outer end (31) of each tongue (35) has a curvature (see Figures 2a-2b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mecuson in view of Hennig and Bunel to include the outer end of each tongue to have a curvature, as taught by Bunel, in order to retain the centering of the liner on the same longitudinal axis whatever the level of thermal stress applied to it (Paragraph 0044 of Bunel).
It is further noted that a simple substitution of one known element (in this case, the tongue shape as taught by Mecuson and Hennig) for another (in this case, the tongue shape as taught by Bunel) to obtain predictable results (in this case, to retain the center on the same longitudinal axis) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 7, Mecuson in view of Hennig and Bunel teaches the invention as claimed and as discussed above. Mecuson further teaches (Figures 1-3) a turbomachine (see Paragraph 0021) comprising a primary exhaust duct bounded outwardly by a primary nozzle and inwardly by an internal structure (see Paragraph 0022) according to claim 1 (discussed above).
Regarding Claim 8, Mecuson in view of Hennig and Bunel teaches the invention as claimed and as discussed above. Mecuson further teaches (Figures 1-3) an aircraft comprising at least one turbomachine (see Paragraph 0021) according to claim 7 (discussed above).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mecuson et al. (US 2015/0034412) in view of Hennig (US 2,420,135) and Bunel et al. (US 2008/0110176) as applied to claim 1, and further in view of Yu et al. (US 2007/0256889).
Regarding Claim 2, Mecuson in view of Hennig and Bunel teaches the invention as claimed and as discussed above. Mecuson in view of Hennig and Bunel does not teach wherein a length of the at least one separator is smaller than a distance between the primary wall and the interior skin.
Yu teaches (Figures 1-11) a length of (see Figures 7A-7B) at least one separator (140a-d or 150a-d) is smaller (see gaps 145a-145d or 155a-155d in Figures 7A-7B) than a distance between the outer wall (102, 108) and the inner wall (120).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mecuson in view of Hennig and Bunel to have the length of the at least one separator be smaller than a distance between the primary wall and the interior skin, as taught by Yu, .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mecuson et al. (US 2015/0034412) in view of Hennig (US 2,420,135) and Bunel et al. (US 2008/0110176) as applied to claim 1, and further in view of Corser et al. (US 2019/0040757).
Regarding Claim 6, Mecuson in view of Hennig and Bunel teaches the invention as claimed and as discussed above. Mecuson further teaches (Figures 1-3) a method for assembling an internal structure (1), wherein said assembly method comprises:
a first providing step during which the primary wall (24) is provided (see Figures 1 and 3),
a second providing step during which the downstream flange (13) is provided (see Figures 1-2),
a first attaching step during which the downstream flange (13) is attached to (via 241, 33) the primary wall (24),
a third providing step during which the interior skin (11) is provided (see Figure 2),
a fourth providing step during which at least one separator (22) is provided (see Figures 1 and 3),
for each at least one separator (22), a second attaching step during which each separator (22) is attached to (via 220, 221) the interior skin (11),
an introducing step during which the interior skin (11) and the at least on separator (22) are introduced into (see Figure 1) the primary wall (24),
a third attaching step during which the interior skin (11) is attached to (via 131) the downstream flange (13),
a fifth providing step during which the upstream flange (12) is provided (see Figures 1-3), and
a fourth attaching step during which the upstream flange (12) is attached to (via 241 and 121) the primary wall (24) and to the interior skin (11).
Mecuson in view of Hennig and Bunel does not teach a stressing step during which each tongue of each separator is elastically deformed such that a distance between a center of the interior skin and the free end of each tongue is less than a radius of the primary wall or a releasing step during which each tongue is released so as to recover its original shape and such that a free end of each tongue is positioned close to the primary wall.
Corser teaches (Figures 1-10) a method of assembling a seal between first and second components (Paragraph 0042) including a stressing step (808) during which a body (426) of a seal (205) is elastically deformed such that a distance between a first component and the body is less than a distance between the first and second components (see Figures 4-6, Figure 10 and Paragraph 0042) and a releasing step (816) during which the body (426) is released so as to recover its original shape and such that a free end of each tongue is positioned close the a second component (see Figures 4-6, Figure 10 and Paragraph 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mecuson in view of Hennig and Bunel to include the method of assembling a seal between first and second components including a stressing step during which a body of a seal is elastically deformed such that a distance between a first component and the body is less than a distance between the first and second components and a releasing step during which the body is released so as to recover its original shape and such that a free end of each tongue is positioned close the a second component, as taught by Corser, in order to install and remove a sealing system between two components (Paragraphs 0046-0047).

Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive. Applicant argues that the claimed feature of the “length of the at least one separator is smaller than a distance between the primary wall and the interior skin” of claim 2 is shown in Figure 4. In response, Figure 4 is described as a side view of Figure 3. Figure 3 shows that the separators are inclined at angles and also include bases 502 which extend along the interior skin. The angle of the separator and the extension of the bases are not depicted in Figure 4. As can be seen from annotated Figure 6 below, the greater than a distance between the primary wall and the interior skin. 

    PNG
    media_image1.png
    1068
    1250
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    571
    886
    media_image2.png
    Greyscale

Applicant argues that one of ordinary skill in the art would not combine the prior art references because Mecuson (the primary reference) improves acoustic attenuation of the primary exhaust of a turbomachine, while Hennig and Bunel (secondary references) address thermal issues. 
In response, it is noted that Hennig teaches that his invention is applicable to structures subject to high temperatures and in which the inner member is surrounded by an outer member that is spaced from it (Column 1, lines 1-5) and that the invention provides simple and inexpensive means, unaffected by high temperatures, for maintaining two spaced members in predetermined relation, such as concentric, in spite of thermal expansion of one of them relative to the other (Column 1, lines 21-26).  Similarly, Bunel teaches two concentric ducts having a separator in between which retains the centering of the liner on the same longitudinal axis whatever the level of thermal stress is applied to it (Paragraph 0044 of Bunel). Bunel also teaches that the exhaust duct of an aeroengine may reach temperatures of around 900 degrees Celsius. Applicant has provided no evidence that the structure of Mecuson is not subjected to high temperatures, that the structure of Mecuson does not include an inner member that is surrounded by an outer member that is spaced from it, or that Mecuson’s inner skin expands at the same rate as the outer wall. It is noted that Mecuson does teach acoustic attenuation. However, this acoustic attenuation is achieved by the multiply-perforated skin 24. Mecuson also teaches separation of the outer wall of the exhaust cone from the core by partitions 22 and 23. Therefore, having Mecuson’s system incorporate Hennig’s flexible separator concept and Bunel’s base/tongue structure of the separator would not require a modification of the multiply-perforated skin and therefore would not render Mecuson’s skin unsatisfactory for acoustic attenuation.
Applicant further argues that Corser’s geometry of the interface between the parts to be joined are completely different from those of the claimed invention. In response, it is noted that claim 6 is not being rejected under 35 U.S.C. 102 as being anticipated by Corser, but instead claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mecuson in view of Hennig, Bunel, and Corser. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is further noted that Corser is not relied upon for teaching a specific geometry, but is relied upon for teaching the concept of stressing an elastically  "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741